DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This Office Action is in response to remarks and amendments submitted on 5/18/2021, in which claims 1-2, 4-8, 10-16, and 18-20 were presented for further examination. 
The applicant’s remarks and amendments to the claims were considered with the following results:
In response to the last Office Action:
Claims 1, and 10-11 are currently amended. 
Claim 3 was cancelled in RCE response filed 11/2/2018 (for claims filed 9/4/2018).
Claims 9, and 17 were cancelled in RCE response filed 11/25/2019 (for claims filed 10/25/2019).
Claims 1-2, 4-8, 10-16, and 18-20 are pending.

Response to Arguments
Applicant’s arguments filed 5/18/2021 have been fully considered.



With regard to the previous 35 USC § 102 rejection, applicant asserts Chandler (US PGPub 20150020017) does not disclose the now recited “providing, on the computer, an intermediate screen displaying both a list of the registered plurality of keywords of interest input in advance in the computer by the user and at least one document corresponding to each of the registered plurality of keywords of interest, prior to conducting a search on the internet by the user”. Also, applicant argues Chandler does not disclose “a first search result page ... in response to a selection of a document corresponding to a first keyword ... from the intermediate screen” and “showing on the first search result page, a list of second search results in a second search of only a second keyword in response to a selection of the second keyword from the list of second keywords”.

The examiner notes applicant’s amendments and arguments are persuasive. However, the applicant's amendments and arguments necessitated a new ground of rejection. The new ground of rejection is made under the 

It should be noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication, US 20130227441, to Oliver N. Cockcroft et al, hereinafter “Cockcroft”, in view of U.S. Patent Application Publication, US 20150020017, to Corey Chandler et al, hereinafter “Chandler”.

Regarding claim 1, Cockcroft teaches a search result providing method implemented in a computer in communication with the Internet and having a search engine for performing a search on the Internet (Cockcroft, ¶ [0026], teaches navigation of the network-based marketplace may be facilitated by a navigation engine. The navigation engine allows users to browse various categories, catalogs, or inventory data structures according to which listings may be classified within the publication system. Cockcroft, ¶ [0063], teaches FIG. 7 is a flow diagram of an example high-level method for providing web visual browsing. Initially, a landing page is provided to a device of the user for display. Subsequently the user may provide an input in operation to start navigating the website. Further, Cockcroft, ¶ [0079], teaches the various operations of example methods described herein may be performed, at least partially, by one or more processors that are temporarily configured (e.g., by software) or permanently configured to perform the relevant operations), the method comprising: 
providing to the user, on the computer, an intermediate screen displaying both a list of the registered plurality of keywords of interest input in advance in the computer by the user and at least one document corresponding to each of the registered plurality of keywords of interest, prior to conducting a search on the Internet by the user (At least, Cockcroft, FIG. 4a-4c discloses photo depictions of categories, as well as a description for each category. Further, Cockcroft, ¶ [0044-0046], teaches each category selection in the category list has an image assigned to it to give the user a vague idea of what is contained within each category. The user may scroll through the category list to view other categories by tapping an arrow button or swiping the row in a particular direction … Alternatively by tapping a “view more categories” button, a user interface shown in the screenshot of FIG. 4b may be presented … the user is signed in (e.g., logged in) to a mobile web application (e.g., tablet web or smartphone web), the user is presented with more personalized information on the landing page as shown in a screenshot of FIG. 4c. The screenshot shows a top portion that includes saved searches, recent searches, alerts for items associated with the user, and watched items);  
providing on the computer, a search result screen displaying a first search result page showing a list of first search results found on the Internet in a first search by the search engine and a list of second keywords, in response to a selection of a document corresponding to a first keyword among the plurality of keywords of interest from the intermediate screen by the user on the computer (Cockcroft, ¶ [0047-0048], teaches once the user selects a category by tapping on a category selection, a user interface showing items from the selected category is presented as illustrated in FIG. 4d. At a top of the user interface, a minimized category bar of all the categories is provided such that the user can easily navigate to a different category from within a subcategory. The category selections in the category bar are minimized for display. However, if the user taps on the category bar, the category bar ; and 
additionally showing on the first search result page, a list of second search results found on the Internet in a second search by the search engine, of only a second keyword in response to a selection of the second keyword from the list of second keywords by the user on the computer (Cockcroft, ¶ [0050], teaches referring to FIG. 4e, a user interface showing filtered search results is provided. In the present example, the user has narrowed down the items by successively selecting subcategories Asian Antiques, Southeast Asian, and Necklaces & Pendants. The “you are here” bar expands to display each subsequent selection of a subcategory and the search results are refreshed or updated in real-time to provide item selections in response); 
 wherein at least one first search result from the list of first search results displayed on the first search result page and at least one second search result are configured to be displayed together on the first search result page based on at least one of a plurality of predetermined sorting standards without displaying a separate second search result page for the second 2search (Cockcroft, ¶ [0055-0056, 0067], teaches continuing to FIG. 5c, a screenshot is now shown whereby the subcategory “decorative arts” is chosen in the subcategory bar. As a result, a further subcategory bar is presented that provides subcategories within “decorative arts.” Additionally, the item selections displayed in a search result area are updated accordingly to only show items selections within that subcategory. Depending on the category and a number of available subcategories (and further subcategories), the text bars may continue to be appended until no further subcategory selections are available. Alternatively, a dropdown menu may be provided in order to see remaining subcategories (e.g., leaf nodes or sub-subcategories) … Refinements may be performed (e.g., by the navigation engine) by selecting a refinement button as shown in FIG. 5d. Selecting the refinement button triggers a display of filters that the user may select from. For example, the user can focus on condition of the item, price, ratings of sellers, and so forth. Once the filters are selected, the filter module may update the item selections that are displayed in the result section … If the user input is not a selection a request for item information, then in operation, a determination is made as to whether the user input is a filter input. If the user input is a filter input, then the filter is applied by the filter module to the current result set and a refined result set is presented to the user in operation).
Cockcroft teaches the limitations as identified above. Further, although Cockcroft teaches to displaying saved searches, recent searches, alerts for items associated with registering, on the computer, a plurality of keywords of interest input by a user of the computer.
However, Chandler teaches:
registering, on the computer, a plurality of keywords of interest input by a user of the computer (Chandler, ¶ [0075], teaches a user may operate as an author/publisher (e.g., seller) and information consumer (e.g., a buyer), or both, within the computer-based system. Further, Chandler, ¶ [0045], teaches FIG. 1 is a block diagram illustrating a computer-based system to search a data resource. At operation 13, an author or publisher (e.g., a seller) enters information including information items (e.g., an item description) into a client computer. The client computer communicates the information to the system (e.g., a computer-based system), where it is stored in a database. The item description (or listing) may include a title, a description, one or more listing categories, etc.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Cockcroft (disclosing a search results having a plurality of item selections identified based on the selected category) to include the teachings of Chandler (disclosing entering item information [title, description, listing category] as part of a catalog) and arrive at functions to identify content related to information inputted into a search system. One of ordinary skill in the art would have been motivated to make this combination to improve the effectiveness of providing targeted data (see Chandler, Para. [0003]). In addition, the references of Cockcroft and Chandler teach features that are directed to analogous arts and they are 

Regarding claim 2, the modification of Cockcroft and Chandler teaches the claimed invention substantially as claimed and Cockcroft further teaches the second keywords are related keywords associated with the first keyword (Cockcroft, ¶ [0054], teaches based on a selection of a category from the category selections, a user interface of FIG. 5b may be displayed. In this embodiment, a series of text bars are provided across a top of user interface with further text bars appended vertically based on the navigation. For example, a category (text) bar provides a list of categories that the user may select from in order to immediately switch to a different category without returning to the landing page. Below the category bar is a subcategory (text) bar. As subcategories are selected, the user interface engine or the category module adds another text bar to enable selection of a next level of subcategory. Thus in the present example, the user has selected the antiques category as shown in the category bar. As a result, the subcategory bar displays subcategories of the antiques category).  

Regarding claim 4, the modification of Cockcroft and Chandler teaches the claimed invention substantially as claimed and Cockcroft further teaches wherein the additionally showing of the second search results of the second keyword comprises determining a number of documents displayable on the first search result page (Cockcroft, ¶ [0037], teaches the image view module manages various views for presenting categories and items within the categories. In some embodiments,  and a ratio of a number of documents in the first search results for the document selected from the intermediate screen and a number of documents to be displayed on the first search result page based on a number of second keywords selected by the user (Cockcroft, ¶ [0048], teaches the user may select a further subcategory in order to narrow the search results. Some of the search results are presented in a main portion of the user interface). 

Regarding claim 5, the modification of Cockcroft and Chandler teaches the claimed invention substantially as claimed and Cockcroft further teaches wherein the sorting standards includes displaying the first search results of the document selected from the intermediate screen and the second search results of the second keyword on the first search result page in order of the search request for the document selected from the intermediate screen and the search request for the second keyword (Cockcroft, ¶ [0049], teaches with each selection of a subcategory (e.g., from the subcategory display), the search results adapt and become more focused. In one embodiment, a best match algorithm may be used to determine the search results to be displayed. Additionally, the search results may be sorted, for example, by item listings/selections with higher resolution images appearing higher in the search results).  

Regarding claim 6, the modification of Cockcroft and Chandler teaches the claimed invention substantially as claimed and Cockcroft further teaches wherein the additionally showing of the second search results of the second keyword comprises fixing the search first results of the document selected from the intermediate screen on a top area of the first search result page, and sorting the second search results of the second keyword on a remaining area of the first search result page in order of the search request for the second keyword (At least Cockcroft, FIG. 4e and 4f, discloses the main categories at the top of the screen and the selected subcategories of the selected category displayed at the bottom of the screen. Cockcroft, ¶ [0049], teaches with each selection of a subcategory (e.g., from the subcategory display), the search results adapt and become more focused. In one embodiment, a best match algorithm may be used to determine the search results to be displayed. Additionally, the search results may be sorted, for example, by item .  

Regarding claim 7, the modification of Cockcroft and Chandler teaches the claimed invention substantially as claimed and Cockcroft further teaches wherein each of the documents corresponding to the first search results of the document selected from the intermediate screen and the second search results of the second keyword is inserted on the first search result page based on a block unit (At least, Cockcroft, FIG. 4e and 4f, discloses filtered items in grid form).  

Regarding claim 8, the modification of Cockcroft and Chandler teaches the claimed invention substantially as claimed and Cockcroft further teaches providing content related to a document through a viewer on the search result screen in response to a selection of the document corresponding to the first search results of the document selected from the intermediate screen or the second search results of the second keyword (Cockcroft, ¶ [0052], teaches the user interface also provides a slideshow selection. By selecting the slideshow selection, the user is presented with a slide for each item selection as shown in FIG. 4g. The slide may include a large image of the item of interest, additional images, and additional information for the item such as starting bid, item condition, time remaining on auction, shipping terms, return terms, seller information. The user may scroll through the slideshow by swiping to the left or right to view the next slide. Alternatively, the user may tap an arrow button to move to the next slide).  

Regarding claim 10, Cockcroft teaches a non-transitory computer-readable recording medium storing computer-readable instructions for performing a search on the Internet, the instructions when executed by a processor, control a computer in communication with the Internet and having a search engine for performing a search on the Internet (Cockcroft, ¶ [0069], teaches FIG. 8 is a block diagram illustrating components of a machine, according to some example embodiments, able to read instructions from a machine-readable medium (e.g., a machine-readable storage medium) and perform any one or more of the methodologies discussed herein. Specifically, FIG. 8 shows a diagrammatic representation of the machine in the example form of a computer system and within which instructions (e.g., software, a program, an application, an applet, an app, or other executable code) for causing the machine to perform any one or more of the methodologies discussed herein may be executed) to perform the steps comprising: 
providing to the user, on the computer, an intermediate screen displaying both a list of the registered plurality of keywords of interest input in advance in the computer by the user and at least one document corresponding to each of the registered plurality of keywords of interest, prior to conducting a search on the Internet by the user (At least, Cockcroft, FIG. 4a-4c discloses photo depictions of categories, as well as a description for each category. Further, Cockcroft, ¶ [0044-0046], teaches each category selection in the category list has an image assigned to it to give the user a vague idea of what is contained within each category. The user may scroll through the category list to view other categories by tapping an arrow button or ; 
providing on the computer, a search result screen displaying a first search result page showing a list of first search results found on the Internet in a first search by the search engine and a list of second keywords, in response to a selection 4of a document corresponding to a first keyword among the plurality of keywords of interest from the intermediate screen by a user on the computer(Cockcroft, ¶ [0047-0048], teaches once the user selects a category by tapping on a category selection, a user interface showing items from the selected category is presented as illustrated in FIG. 4d. At a top of the user interface, a minimized category bar of all the categories is provided such that the user can easily navigate to a different category from within a subcategory. The category selections in the category bar are minimized for display. However, if the user taps on the category bar, the category bar expands such that the names of the categories and their corresponding image are enlarged as shown in FIG. 4e … Referring back to FIG. 4d, a “you are here” bar (also referred to as a text bar) indicates each level of category/subcategory the user has selected to arrive at the user interface. In this example, the user has only selected an antiques category as shown in the “you are here” bar. On a left side of the user ; and 
additionally showing on the first search result page, a list of second search results found on the Internet in a second search, by the search engine, of only a second keyword in response to a selection of the second keyword from the list of second keywords by the user on the computer (Cockcroft, ¶ [0050], teaches referring to FIG. 4e, a user interface showing filtered search results is provided. In the present example, the user has narrowed down the items by successively selecting subcategories Asian Antiques, Southeast Asian, and Necklaces & Pendants. The “you are here” bar expands to display each subsequent selection of a subcategory and the search results are refreshed or updated in real-time to provide item selections in response); 
wherein at least one first search result from the list of first search results displayed on the first search result page and at least one second search result are configured to be displayed together on the first search result page based on at least one of a plurality of predetermined sorting standards without displaying a separate second search result page for the second search (Cockcroft, ¶ [0055-0056, 0067], teaches continuing to FIG. 5c, a screenshot is now shown whereby the subcategory “decorative arts” is chosen in the subcategory bar. As a result, a further .
Cockcroft teaches the limitations as identified above. Further, although Cockcroft teaches to displaying saved searches, recent searches, alerts for items associated with the user, and watched items, Cockcroft does not explicitly teach: registering, on the computer, a plurality of keywords of interest input by a user of the computer.
However, Chandler teaches:
registering, on the computer, a plurality of keywords of interest input by a user of the computer (Chandler, ¶ [0075], teaches a user may operate as an .
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Cockcroft (disclosing a search results having a plurality of item selections identified based on the selected category) to include the teachings of Chandler (disclosing entering item information [title, description, listing category] as part of a catalog) and arrive at functions to identify content related to information inputted into a search system. One of ordinary skill in the art would have been motivated to make this combination to improve the effectiveness of providing targeted data (see Chandler, Para. [0003]). In addition, the references of Cockcroft and Chandler teach features that are directed to analogous arts and they are directed to the same field of endeavor of searching for and retrieving particular data from databases.

Regarding claim 11, Cockcroft teaches a search result providing system in communication with the Internet and having a search engine for performing a search on the Internet (Cockcroft, FIG. 8, discloses a simplified block diagram of a , the system comprising: 
a display panel (Cockcroft, FIG. 8, discloses a graphical display at element 810); 
a memory to which at least one program is loaded (Cockcroft, ¶ [0078], discloses in embodiments in which multiple hardware modules are configured or instantiated at different times, communications between such hardware modules may be achieved, for example, through the storage and retrieval of information in memory structures to which the multiple hardware modules have access. For example, one hardware module may perform an operation and store the output of that operation in a memory device to which it is communicatively coupled. A further hardware module may then, at a later time, access the memory device to retrieve and process the stored output); and 
at least one processor, wherein, according to a control of the program, the at least one processor is configured to process the functions (Cockcroft, ¶ [0077], including: 
providing to the user, on the display panel, an intermediate screen displaying both a list of the registered plurality of keywords of interest input in advance in the memory by the user and at least one document corresponding to each of the  registered keywords of interest, prior to conducting a search on the Internet by the user (At least, Cockcroft, FIG. 4a-4c discloses photo depictions of categories, as well as a description for each category. Further, Cockcroft, ¶ [0044-0046], teaches each category selection in the category list has an image assigned to it to give the user a vague idea of what is contained within each category. The user may scroll through the category list to view other categories by tapping an arrow button or swiping the row in a particular direction … Alternatively by tapping a “view more categories” button, a user interface shown in the screenshot of FIG. 4b may be presented … the user is signed in (e.g., logged in) to a mobile web application (e.g., tablet web or smartphone web), the user is presented with more personalized information on the landing page as shown in a screenshot of FIG. 4c. The screenshot shows a top portion that includes saved searches, recent searches, alerts for items associated with the user, and watched items); 
5providing on the display panel, a search result screen displaying a first search result page showing a list of first search results found on the Internet in a first search by the search engine and a list of second keywords, in response to a selection of a document corresponding to a first keyword among the plurality of keywords of interest from the intermediate screen by the user (Cockcroft, ¶ [0047-0048], teaches once the user selects a category by tapping on a category selection, a user interface showing items from the selected category is presented as illustrated in FIG. 4d. At a top of the user interface, a minimized category bar of all the categories is provided such that the user can easily navigate to a different category from within a subcategory. The category selections in the category bar are minimized for display. However, if the user taps on the category bar, the category bar expands such that the names of the categories and their corresponding image are enlarged as shown in FIG. 4e … Referring back to FIG. 4d, a “you are here” bar (also referred to as a text bar) indicates each level of category/subcategory the user has selected to arrive at the user interface. In this example, the user has only selected an antiques category as shown in the “you are here” bar. On a left side of the user interface, a subcategory display is provided. The user may select a further subcategory in order to narrow the search results. Some of the search results are presented in a main portion of the user interface. In the present example, the search results show an item selection having an image of an item along with a current price. It is noted that any type or amount of information may be presented on each item selection. The user may view more search result item selections by scrolling down on the user interface); and 
additionally showing on the first search result page, a list of second search results of found on the Internet in a second search by the search engine, of only a second keyword in response to a selection of the second keyword from the list of second keywords by the user (Cockcroft, ¶ [0050], teaches referring to FIG. 4e, a ; 
wherein at least one first search result from the list of first search results displayed on the first search result page and at least one second search result are configured to be displayed together on the first search result page based on at least one of a plurality of predetermined sorting standards without displaying a separate second search result page for the second search (Cockcroft, ¶ [0055-0056, 0067], teaches continuing to FIG. 5c, a screenshot is now shown whereby the subcategory “decorative arts” is chosen in the subcategory bar. As a result, a further subcategory bar is presented that provides subcategories within “decorative arts.” Additionally, the item selections displayed in a search result area are updated accordingly to only show items selections within that subcategory. Depending on the category and a number of available subcategories (and further subcategories), the text bars may continue to be appended until no further subcategory selections are available. Alternatively, a dropdown menu may be provided in order to see remaining subcategories (e.g., leaf nodes or sub-subcategories) … Refinements may be performed (e.g., by the navigation engine) by selecting a refinement button as shown in FIG. 5d. Selecting the refinement button triggers a display of filters that the user may select from. For example, the user can focus on condition of the item, price, ratings of sellers, and so forth. Once the filters are selected, the filter module may update the item .
Cockcroft teaches the limitations as identified above. Further, although Cockcroft teaches to displaying saved searches, recent searches, alerts for items associated with the user, and watched items, Cockcroft does not explicitly teach: registering, in the memory, a plurality of keywords of interest input by a user of the computer.
However, Chandler teaches:
registering, in the memory, a plurality of keywords of interest input by a user of the computer (Chandler, ¶ [0075], teaches a user may operate as an author/publisher (e.g., seller) and information consumer (e.g., a buyer), or both, within the computer-based system. Further, Chandler, ¶ [0045], teaches FIG. 1 is a block diagram illustrating a computer-based system to search a data resource. At operation 13, an author or publisher (e.g., a seller) enters information including information items (e.g., an item description) into a client computer. The client computer communicates the information to the system (e.g., a computer-based system), where it is stored in a database. The item description (or listing) may include a title, a description, one or more listing categories, etc.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Cockcroft (disclosing a search results having a plurality of item selections identified based on the selected 

Regarding claim 12, the modification of Cockcroft and Chandler teaches the claimed invention substantially as claimed and Cockcroft further teaches wherein the at least one processor is further configured to determine a number of documents displayable on the first search result page (Cockcroft, ¶ [0037], teaches the image view module manages various views for presenting categories and items within the categories. In some embodiments, the image view module causes the presentation of a visual slider bar on the user interface. The visual slider bar changes a number of items shown on the user interface as well as size of items that are shown. For example, by sliding the visual slider bar by one granularity level, the number of items shown in the user interface decreases, with the amount of user interface space devoted to each remaining item in the user interface increases. The increase in user interface space for each remaining item may be allocated to increasing the size of the image of the item, increasing an amount of information about the item (e.g., price, description, title, shipping options), or both. Sliding the visual slider bar another granularity level in the and a ratio of a number of documents in the first search results for the document selected from the intermediate screen and a number of documents to be displayed on the first search result page based on a number of second keywords selected by the user (Cockcroft, ¶ [0048], teaches the user may select a further subcategory in order to narrow the search results. Some of the search results are presented in a main portion of the user interface). 

Regarding claim 13, the modification of Cockcroft and Chandler teaches the claimed invention substantially as claimed and Cockcroft further teaches wherein the sorting standards further includes displaying the first search results of the document selected from the intermediate screen and the second search results of the second keyword on the first 6search result page in order of the search request for the document selected from the intermediate screen and the search request for the second keyword (Cockcroft, ¶ [0049], teaches with each selection of a subcategory (e.g., from the subcategory display), the search results adapt and become more focused. In one embodiment, a best match algorithm may be used to determine the search results to be displayed. Additionally, the search results may be sorted, for example, by item listings/selections with higher resolution images appearing higher in the search results).  

Regarding claim 14, the modification of Cockcroft and Chandler teaches the claimed invention substantially as claimed and Cockcroft further teaches wherein the at least one processor is further configured to fix the first search results of the document selected from the intermediate screen on a top area of the first search result page, and to sort the second search results of the second keyword on a remaining area of the first search result page in order of the search request for the second keyword (At least Cockcroft, FIG. 4e and 4f, discloses the main categories at the top of the screen and the selected subcategories of the selected category displayed at the bottom of the screen. Cockcroft, ¶ [0049], teaches with each selection of a subcategory (e.g., from the subcategory display), the search results adapt and become more focused. In one embodiment, a best match algorithm may be used to determine the search results to be displayed. Additionally, the search results may be sorted, for example, by item listings/selections with higher resolution images appearing higher in the search results).  

Regarding claim 15, the modification of Cockcroft and Chandler teaches the claimed invention substantially as claimed and Cockcroft further teaches wherein each of the documents corresponding to the first search results of the document selected from the intermediate screen and the second search results of the second keyword is inserted on the first search result page based on a block unit (At least, Cockcroft, FIG. 4e and 4f, discloses filtered items in grid form).  

Regarding claim 16, the modification of Cockcroft and Chandler teaches the claimed invention substantially as claimed and Cockcroft further teaches wherein the at least one processor is further configured to provide content related to a document through a viewer on the search result screen in response to a selection of the document corresponding to first the search results of the document selected from the intermediate screen or the second search results of the second keyword (Cockcroft, ¶ [0052], teaches the user interface also provides a slideshow selection. By selecting the slideshow selection, the user is presented with a slide for each item selection as shown in FIG. 4g. The slide may include a large image of the item of interest, additional images, and additional information for the item such as starting bid, item condition, time remaining on auction, shipping terms, return terms, seller information. The user may scroll through the slideshow by swiping to the left or right to view the next slide. Alternatively, the user may tap an arrow button to move to the next slide).  

Regarding claim 18, the modification of Cockcroft and Chandler teaches the claimed invention substantially as claimed and Cockcroft further teaches wherein the at least one of the plurality of predetermined sorting standards comprises: 7displaying N-X number of documents in the first search results of the document selected from the intermediate screen and X number of documents in the second search results of the second keyword on the first search result page, where N>X, displaying a predetermined ratio of the number of the documents in the first search results of the document selected from the intermediate screen to the number of the documents in the second search results of the second keyword, and displaying a same fixed number of the documents in the first search results of the document selected from the intermediate screen and the number of the documents in the second search results of the second keyword (Cockcroft, ¶ [0047], teaches once the user selects a category by tapping on a category selection, a user interface showing items from the selected category is presented as illustrated in FIG. 4d. At a top of the user interface, a minimized category bar of all the categories is provided such that the user can easily navigate to a different category from within a subcategory. The category selections in the category bar are minimized for display. However, if the user taps on the category bar, the category bar expands such that the names of the categories and their corresponding image are enlarged as shown in FIG. 4e).  

Regarding claim 19, the modification of Cockcroft and Chandler teaches the claimed invention substantially as claimed and Cockcroft further teaches wherein the at least one of the plurality of predetermined sorting standards comprises: displaying N-X number of documents in the first search results of the document selected from the intermediate screen and X number of documents in the second search results of the second keyword on the first search result page, where N>X, displaying a predetermined ratio of the number of the documents in the first search results of the document selected from the intermediate screen to the number of the documents in the second search results of the second keyword, and displaying a same fixed number of the documents in the first search results of the document selected from the intermediate screen and the number of the documents in the second search results of the second keyword (Cockcroft, ¶ [0047], teaches once the user selects a category by tapping on a category selection, a user interface showing items from the selected category is presented as illustrated in FIG. 4d. At a top of the user interface, a minimized category bar of all the categories is provided such that the user can easily navigate to a different category from within a subcategory. The category selections in the category bar are minimized for display. However, if the user taps on the category bar, the category bar expands such that the names of the categories and their corresponding image are enlarged as shown in FIG. 4e).    

Regarding claim 20, the modification of Cockcroft and Chandler teaches the claimed invention substantially as claimed and Cockcroft further teaches wherein the at least one of the plurality of predetermined sorting standards comprises: 8 displaying N-X number of documents in the first search results of the document selected from the intermediate screen and X number of documents in the second search results of the second keyword on the first search result page, where N>X, displaying a predetermined ratio of the number of the documents in the first search results of the document selected from the intermediate screen to the number of the documents in the second search results of the second keyword, and displaying a same fixed number of the documents in the first search results of the document selected from the intermediate screen and the number of the documents in the second search results of the second keyword (Cockcroft, ¶ .  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gonsalves (US PGPub 20120191577) discloses when a user selects a new product in the product carousel region, content presented on the web page is adjusted to reflect the new product selection.
Takahashi (US PGPub 20060190483) discloses users registering the data in the database so as to be associated with the selected keyword. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ALICIA M ANTOINE/Examiner, Art Unit 2162
6/1/2021